t/tcF
                                                                                                                            FILED
                                                                                                                          IN CLER!<"S OfT'!er:
                                                                                                                  u.s. o:s,r:i:cr cc,     1 ~; ,   r, N v
                                                         MEMORANDLIM TO
                                                  THE HONORABLE JOANNA SEYBERT
                                                    UNITED STATES DISTRICT JlJDGE
                                                                                                                  *        NOV 1: 2018
                                                                                                                                                       *
                                                                                                                  LONG ISL/,.NO OFF1rr::
                                                                  RE:                            U.S. v. Harold Bendell                             ___, '-
                                                                                                 U.S. v. Bruce Bendell
                                                                  DOCKET#:                       17-CR-585
                                                                  SENTENCE DATE:                 November 30, 2018

         REQUEST FOR ADJOURNMENT DUE TO DELAY IN PIU~SENTENCE INVESTIGATION

         On July 26, 20 IS, the defendants pied guilty before Your Honor to a single-count information, charging the aiding and
         assisting in the preparation ofn fraudulent income tax return. The investigations were assigned to the undersigned on July
         31, 2018, with a scheduled sentence date of November 30, 2018.

         At the present time, the Probation Department is completing the Offense Conducts for several defendants in the case!!.&
         v. Chartier, I7CR00372, pending before Your Honor; the cases have sentence dates within one week of the above-noted
         defendants and have been adjourned several times. Due to the myriad of holidays in early November (several of which are
         school holidays and require the undersigned to take leave), as well as the fact that the supervisor of the undersigned is at a
         conference for the majority of this week, it would be very difficult for the internal review of a complex securities fraud
         case and a tax fraud case involving defendants with very complex financial conditions 10 occur wilhin such a short time
         frame. The Prohalion Department therefore requests !hat the sentencing for the above-noted defendants be adjourned until
         January 11, 2019, a date suggested by your courtroom deputy and which is acceptable to the undersigned, the
         Government. and both l)efense Counsels. to allow for the Probation Department to prepare, review, and disclose complete
         and thorough presentence reports.

         If Your Hnnor hM .Rnv rnnrPrnc ,,.mmlin .. this   matler pJease con acl the undersigned officer.


 ~
     ~/ 1o~~A         ~'-\~:t .
         nt'PIICalion Gmhled         ~/
                                                             I\             )Pli'
         '{J.S. District Judge       V

         New Sentence Date and Time:        /i
                                          t l /2P I 9             ~ f ItJ ~co~
                                           I

         Applicalion Denied                                                  Date
         U.S. District Judge


                                                                    RESPECTFULLY SUBMITTED,

                                                                    EILEEN KELLY
                                                                    CHll::1.- U.S. PROBATION OFFICER




         Date:    November 5, 2018

         cc:      Steven J. Harfenist, Esq., Dercnse Counsel (Harold Bendell)
                  Scott A. Resnik, Esq., Defense Counsel (Bruce Bendell)
                  Burton T. Ryan, Jr., Esq .. Assistant United States Attorney
